Exhibit 5.1 THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com January 23, 2013 Board of Directors Idaho North Resources Corp. 2555 West Palais Drive Coeur d’Alene, ID83815 RE: IDAHO NORTH RESOURCES CORP. Ladies/Gentlemen: I have acted as counsel for Idaho North Resources Corp., an Idaho company (the “Company”), in connection with the preparation of a registration statement on Form S-1 (the “Registration Statement”) pursuant to the United States Securities Act of 1933, as amended (the “Act”) to be filed with the Securities and Exchange Commission (the “SEC”) in connection with a proposed public offering by certain shareholders of 4,926,200 common shares, $0.01 par value per share of the Company’s common stock (the “Shares”) at the market price of $0.10 and 1,462,500 shares of common stock by certain shareholders at the price of $0.25 per share. You have asked me to render my opinion as to the matters hereinafter set forth herein. I have examined originals and copies, certified or otherwise identified to my satisfaction, of all such agreements, certificates, and other statements of corporate officers and other representatives of the company, and other documents as I have deemed necessary as a basis for this opinion.In my examination I have assumed the genuineness of all signatures, the authenticity of all documents submitted to me as originals, and the conformity with the originals of all documents submitted to me as copies.I have, when relevant facts material to my opinion were not independently established by me, relied to the extent I deemed such reliance proper upon written or oral statements of officers and other representatives of the Company. Based upon and subject to the foregoing, I am of the opinion that insofar as the laws of Idaho are concerned: 1. The Company is a corporation duly organized and validly existing under the laws of Idaho. 2. The Shares described in the Registration Statement will be, when sold, duly authorized, fully paid and non-assessable. I hereby consent to the filing of this opinion with the Securities and Exchange Commission as Exhibit 5.1 to the Registration Statement, and to the use of my firm name wherever appearing in the Registration Statement. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak
